 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NORTHWEST ADMINISTRATORS, INC.,                    NO. C17-1001-RSL
10                 Plaintiff,                           ORDER GRANTING DEFENSE
                                                        COUNSEL’S MOTION TO WITHDRAW
11           v.                                         AS COUNSEL FOR DEFENDANT
                                                        SANTA CLARITA CONVALESCENT
12   SANTA CLARITA CONVALESCENT                         CORPORATION
     CORPORATION, a California corporation; and
13   23801 NEWHALL AVENUE, LLC, a
     California limited liability company,
14
                   Defendants.
15

16           The Court, having considered the Motion to Withdraw as Counsel for Defendant Santa
17   Clarita Convalescent Corporation filed by The ADLI Law Group, P.C., Anthony DiMonte and
18   Charles Ferrari (collectively, “Defense Counsel”), and supporting papers and declaration in
19   addition to considering any opposition papers, and good cause appearing therefore,
20           The Motion of Defense Counsel for an order granting Defense Counsel’s Motion to
21   Withdraw as Counsel for Defendant Santa Clarita Convalescent Corporation is hereby
22   GRANTED.
23           Defense Counsel shall serve Notice of this Order on Defendant Santa Clarita
24   Convalescent Corporation through service on its President, Steven Pavlow.
25           IT IS SO ORDERED.

     ORDER GRANTING DEFENSE COUNSEL’S MOTION TO                      ADLI LAW GROUP, P.C.
                                                                     444 South Flower St., Suite 3100
     WITHDRAW AS COUNSEL FOR DEFENDANT SANTA CLARITA                 Los Angeles, California 90071
     CONVALESCENT CORPORATION - 1                                    Ph: (213) 623-6546
     (C17-1001-RSL )                                                 Fax: (213) 623-6554

     6630529.1
 1           Dated this 5th day of February, 2019.
 2

 3                                      A
                                        HONORABLE ROBERT S. LASNIK
 4
     Presented by:
 5
     ADLI LAW GROUP, P.C.
 6
     By:s/ Charles Ferrari
 7
        Charles Ferrari, Esq., pro hac vice
 8      Attorneys for Defendant Santa Clarita
        Convalescent Corporation
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING DEFENSE COUNSEL’S MOTION TO           ADLI LAW GROUP, P.C.
                                                          444 South Flower St., Suite 3100
     WITHDRAW AS COUNSEL FOR DEFENDANT SANTA CLARITA      Los Angeles, California 90071
     CONVALESCENT CORPORATION - 2                         Ph: (213) 623-6546
     (C17-1001-RSL )                                      Fax: (213) 623-6554

     6630529.1
